            Case 2:21-cv-00003-YY        Document 7      Filed 02/03/21      Page 1 of 4




                             UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON



CLARENE EUGENE JONES,                                                  Case No. 2:21-cv-00003-YY

                       Plaintiff,
       v.

C/O WEBSTER,

                  Defendant.
_____________________________________

                        NOTICE OF LAWSUIT AND REQUEST FOR
                          WAIVER OF SERVICE OF SUMMONS

TO:    ELLEN ROSENBLUM
       ATTORNEY GENERAL

        Plaintiff, a prisoner proceeding pro se and in forma pauperis, has commenced a lawsuit
against the following individual(s) which the Court believes you represent: C/O WEBSTER. A copy
of the Complaint is attached to this Notice. This Court concludes that Plaintiff has a reasonable
opportunity to prevail on one or more claims and Defendants must therefore file an answer or other
responsive pleading. See 42 U.S.C. § 1997e(g)(2).

      This is not a formal summons. It is a request that, to avoid expenses, you waive service of
a summons on behalf of Defendants by signing and returning the attached Waiver. To avoid these
expenses, you must return the signed Waiver within thirty days from the date shown below.

        If Defendants waive service, this action will proceed as if Defendants had been served on the
date the Waiver is filed, but no summons will be served on Defendants. Because the Court seeks to



1 - NOTICE
          Case 2:21-cv-00003-YY          Document 7       Filed 02/03/21     Page 2 of 4




expedite the resolution of prisoner cases, execution of a waiver form does not increase the time in
which Defendants must file an answer or responsive pleading. See Fed. R. Civ. P. 12(a)(1)(A).

        If you do not wish to waive service on behalf of any or all of the Defendants, please indicate
this on the waiver form. The Court will, in turn, order the U.S. Marshals Service to serve the
Complaint on the appropriate Defendants.

       NOTICE: If Plaintiff is confined at the Snake River Correctional Institution (SRCI) or the
Two Rivers Correctional Institution (TRCI), or is transferred to either of these facilities during the
course of this proceeding, he must participate in the Court's E-Filing Pilot Program. In that event,
Defendants must accept electronic service of all Court filings by Plaintiff. Further, Defendants need
not mail a paper copy of their pleadings to Plaintiff. SRCI and TRCI staff will provide Plaintiff a
copy of all electronic filings. See Standing Order No. 2019-12.

       IT IS SO ORDERED.

                  3rd day of February, 2021.
       DATED this ____

                                                      /s/ Youlee Yim You
                                                      _____________________________
                                                      Youlee Yim You
                                                      United States Magistrate Judge




2 - NOTICE
            Case 2:21-cv-00003-YY       Document 7      Filed 02/03/21    Page 3 of 4




                            UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON



CLARENCE EUGENE JONES,                                              Case No. 2:21-cv-00003-YY

                      Plaintiff,
       v.

C/O WEBSTER

                      Defendant

.
_____________________________________

                                   WAIVER OF SERVICE FORM

TO:    The U.S. District Court for the District of Oregon

       I have received the Court’s request to waive service of a summons in this action along with
a copy of the Complaint. I agree to save the cost of serving a summons and complaint in this case
on behalf of the following Defendants:

                                             ;                                       ;

                                             ;                                       ;

                                             ;                                       ;

                                             ;                                       ;

                                             ;                                       .
          Case 2:21-cv-00003-YY           Document 7       Filed 02/03/21      Page 4 of 4




        Defendants shall retain all defenses or objections to the lawsuit, the Court’s jurisdiction, and
the action, but Defendants waive any objection to the absence of a summons or of service.

        The above-named Defendants must file and serve an answer or a motion under Rule 12
within the time limitations set forth in Fed. R. Civ. P. 12(a)(1)(A). I understand that because the
Court seeks to expedite the resolution of prisoner cases, execution of a waiver form does not
increase the time in which to file an answer or responsive pleading.

        I decline to waive service on behalf of the following Defendants:

                                                ;                                         ;

                                                ;                                         ;

                                                ;                                         ;




        DATE                            Signature


                                        Printed Name
